As filed with the Securities and Exchange Commission on May 8, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09447 Jacob Funds Inc. (Exact name of Registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) (424)-237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Jacob Internet Fund Jacob Small Cap Growth Fund Jacob Micro Cap Growth Fund Jacob Wisdom Fund Semi-Annual Report February 28, 2015 The Jacob Internet Fund, Jacob Small Cap Growth Fund and Jacob Micro Cap Growth Fund are mutual funds with the primary investment objective of long-term growth of capital. The Jacob Wisdom Fund is a mutual fund with the primary investment objective to maximize total investment return consisting of a combination of income and capital appreciation. The Jacob Internet Fund has current income as a secondary objective. Investment Adviser Jacob Asset Management of New York LLC TABLE OF CONTENTS Letter From the Manager 1 Industry Breakdown 4 Schedules of Investments 8 Statements of Assets and Liabilities 18 Statements of Operations 20 Statements of Changes in Net Assets 22 Financial Highlights 26 Notes to the Financial Statements 36 Additional Information on Fund Expenses 49 Additional Information 52 Dear Fellow Investors, The markets closed out a volatile 2014 with the global Ebola scare, geopolitical insecurity in Europe, interest rate worries and a steep drop in commodity prices, especially oil.Though global growth remained weak this year, prospects in the U.S. look much brighter.We at Jacob Funds believe continued low interest rates and improvement in the job market could help domestic growth to accelerate over the course of the year, particularly as low energy prices filter through the economy. Investors seem to be showing improved confidence and have been taking on more risk.This includes shifting away from large multinational organizations with overseas earnings, which have been more vulnerable to a rising U.S. dollar.We have been adjusting our portfolios accordingly, with increased emphasis on the small- and mid-sized stocks that have been more dependent on U.S. growth and less sensitive to the dollar’s strength. Jacob Internet Fund The tech-focused Jacob Internet Fund returned 1.08% for the six months ended February 28, 2015, lagging the Nasdaq Composite Index, which increased 9.11%.The benchmark had the advantage during a period when a confluence of events favored the non-tech and large cap index components. Going forward, we believe investors will shift away from larger, slower-growth companies.We have been reducing selected large cap positions in favor of small and mid-caps that we believe have more long-term growth potential.After a strong run-up of 25%, we’ve reduced our long-time top holding, Apple, by about a third.Similarly, we sold Cisco, a value play which reached our price target. Ever-volatile Chinese holdings, including real estate company E-House, online media company Sina Corp and dating site Jiayuan.com were relatively weak during the period, though we still strongly believe in their long-term prospects. Two stocks were acquired over the period ended February 28, 2015: Travel site Orbitz Worldwide merged with competitor Expedia, and chipmaker Silicon Image was acquired by Lattice Semiconductor. We also bought Pandora as the stock price fell on reports of slowing user growth. We believe this ubiquitous Internet radio leader may show even more progress in increasing the monetization of its established user base. Jacob Small Cap Growth Fund The Jacob Small Cap Growth Fund Investor Class rose 13.70% versus the Russell 2000 Growth Index, which returned 9.11% for the six months ended February 28, 2015.Our outperformance was mainly due to strength in the biotech sector.It was led by Esperion Therapeutics, which grew to be our largest position on news of promising clinical trials.Analysts see potential for its cholesterol drug for statin-intolerant patients to become an add-on therapy for a much larger market.Other leaders were Cempra Pharmaceuticals and Tetraphase Pharmaceuticals, both at the forefront of new antibiotic development.These three stocks were up over 200% during the period ended February 28, 2015 and we view them all as potential acquisition candidates. Three acquisitions aided our returns for the period ended February 28, 2015: antibiotic developer Trius Therapeutics, genetic testing company Foundation Medicine and travel site Orbitz Worldwide. We trimmed some energy positions for the time being, and we bought Theravance Biopharma (also held in Jacob Micro Cap Growth Fund) which has a promising drug pipeline and funding support from a major pharmaceutical partner. Jacob Micro Cap Growth Fund Fueled by the biotech and healthcare sectors, Jacob Micro Cap Growth Fund Investor Class rose 12.98% and outperformed the Russell Microcap Growth Index, which was up 10.03% for the six months ended February 28, 2015.Leaders included antibiotic developer Cempra and cataract surgery drug company Omeros. 1 While Omeros remains a significant holding, we are a bit more cautious with the extreme performance of the biotech sector and have looked to reduce our overall exposure.Therefore, we are selectively trimming some of these position weightings. We added three new micro cap names that were trading at attractive valuations.Geeknet is the parent company to ThinkGeek, an online novelty retailer with a devoted fan base that could benefit this year from its timely Star Wars licensing agreement.Top Image Systems is a play on the mobile bill payment trend.The document-reading software company has an important strategic partnership with Fiserv.USA Technologies is a leader in cashless payment technology for vending machine networks that could potentially benefit from the growth of Apple Pay over the next several years. Jacob Wisdom Fund Our conservatively-positioned Jacob Wisdom Fund outperformed during what was a strong period for the overall market, returning 7.00% compared to 6.12% for the S&P 500 Index for the six months ended February 28, 2015. The Wisdom Fund’s outperformance was partly due to our light weighting in energy stocks, which performed poorly during the period.The energy sector dropped about 20% while our small allocation was mostly in Exxon, which fared relatively well, falling only 11%. Taking advantage of low oil prices, we have started building a position in energy stocks, including Chevron. Apple was up over 25% during the period and remains our largest holding at over 5% of the portfolio.(Unlike Jacob Internet Fund, Wisdom is not trimming its position at this time.)Retailers Kohl’s and Costco were also up 25% during the period.Additionally, Visa and Mastercard returned 28% and 19%, respectively. We took profits on Dover Corp after a successful spin-off and sold our IBM position after two shaky quarters. Going forward, we believe that, the improving economy will likely support a strengthening market for equities, and that we are well positioned to potentially benefit from current trends.Thank you for choosing our funds for your investments. Ryan Jacob Chairman and Chief Investment Officer Frank Alexander Portfolio Manager Darren Chervitz Portfolio Manager Past performance is not a guarantee of future results. Performance data reflects fee waivers and in the absence of these waivers performance would be reduced. Must be accompanied or preceded by a prospectus. The opinions expressed above are those of the portfolio manager and are subject to change. Forecasts cannot be guaranteed. Mutual fund investing involves risk; loss of principal is possible. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater in emerging markets. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. There are more specific risks inherent in investing in the Internet area, particularly with respect to smaller capitalized companies and the high volatility of Internet 2 stocks. The Funds can invest in small-and mid-cap securities which involve additional risks such as limited liquidity and greater volatility. Investments in micro capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources. Micro cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price. In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Investments in real estate related instruments may be affected by economic, legal, cultural, environmental or technological factors that affect property values, rents or occupancies of real estate related to the Fund’s holdings. The performance of REITs depends on how well the REIT manages the properties it owns. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings are subject to change and should not be construed as a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the schedule of investments for complete Fund holdings information. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The NASDAQ Composite Index is a market capitalization weighted index that is designed to represent performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. The Russell 2000 Growth Index measures the performance of the small cap growth segment of the U.S. equity universe. It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. equity market. It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. The Funds are distributed by Quasar Distributors, LLC. 3 JACOB INTERNET FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2015 (as a percentage of total investments) (Unaudited) 4 JACOB SMALL CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2015 (as a percentage of total investments) (Unaudited) 5 JACOB MICRO CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2015 (as a percentage of total investments) (Unaudited) 6 JACOB WISDOM FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2015 (as a percentage of total investments) (Unaudited) 7 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS February 28, 2015 (Unaudited) Shares Value COMMON STOCKS % Internet-Commerce % Amazon.com, Inc.* $ E-House (China) Holdings Ltd.—ADR^ Expedia, Inc. Orbitz Worldwide, Inc.* Shutterfly, Inc.* Internet-Infrastructure % Apple Computer, Inc. Applied Optoelectronics, Inc.* Castlight Health, Inc.* Cvent, Inc.* Digital Turbine Inc.* Ellie Mae, Inc.* Immersion Corp.* iPass Inc.* LogMeIn, Inc.* Mitek Systems, Inc.* Numerex Corp.* Rally Software Development Corp.* Red Hat, Inc.* Salesforce.com, Inc.* Silicon Image, Inc.* Internet-Media % Facebook, Inc.* Google Inc.* Jiayuan.com International Ltd.—ADR^ LinkedIn Corp.* Pandora Media, Inc.* SINA Corp.*^ Tencent Holdings Ltd. (HK)(a) TripAdvisor, Inc.* Twitter, Inc.* Yahoo! Inc.* Yelp Inc.* TOTAL COMMON STOCKS (Cost $30,122,778) The accompanying notes are an integral part of these financial statements. 8 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2015 (Unaudited) Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(b) $ TOTAL SHORT TERM INVESTMENT (Cost $573,492) TOTAL INVESTMENTS (Cost $30,696,270) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) Level 2 Security. See Note 2. (b) 7-day yield. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. The accompanying notes are an integral part of these financial statements. 9 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2015 (Unaudited) Shares Value COMMON STOCKS % Biotech & Pharmaceuticals % Array BioPharma Inc.* $ Celldex Therapeutics, Inc.* Cempra, Inc.* Esperion Therapeutics, Inc.* Omeros Corp.* Pacira Pharmaceuticals, Inc.* Tetraphase Pharmaceuticals, Inc.* Theravance Biopharma, Inc.*^ Energy-Exploration & Production % Carrizo Oil & Gas, Inc.* Matador Resources Co.* Penn Virginia Corp.* Triangle Petroleum Corp.* Financial % HomeTrust Bancshares, Inc.* Industrial % MasTec, Inc.* XPO Logistics, Inc.* Medical Devices % Derma Sciences, Inc.* Foundation Medicine, Inc.* TearLab Corp.* Retail & Restaurants % Rave Restaurant Group, Inc.* Steven Madden, Ltd.* Tilly’s Inc.—Class A* Technology-Hardware % Applied Optoelectronics, Inc.* The accompanying notes are an integral part of these financial statements. 10 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS—(Continued) % Technology-Software & Services % Castlight Health, Inc.* $ Cvent, Inc.* E-House (China) Holdings Ltd.—ADR^ Ellie Mae, Inc.* Immersion Corp.* LogMeIn, Inc.* Numerex Corp.* Orbitz Worldwide, Inc.* Pandora Media, Inc.* Rally Software Development Corp.* Shutterfly, Inc.* SINA Corp.*^ Yelp Inc.* TOTAL COMMON STOCKS (Cost $17,416,002) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $1,220,395) TOTAL INVESTMENTS (Cost $18,636,397) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depository Receipt. The accompanying notes are an integral part of these financial statements. 11 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2015 (Unaudited) Shares Value COMMON STOCKS % Biotech & Pharmaceuticals % Array BioPharma Inc.* $ Cancer Genetics, Inc.* Cempra, Inc.* Esperion Therapeutics, Inc.* Omeros Corp.* pSivida Corp.* Tetraphase Pharmaceuticals, Inc.* Theravance Biopharma, Inc.*^ Chemicals % BioAmber, Inc.* Energy-Exploration & Production % Penn Virginia Corp.* Triangle Petroleum Corp.* Financial % HomeTrust Bancshares, Inc.* Food & Beverages % Reed’s, Inc.* Industrial % CECO Environmental Corp. Energy Recovery, Inc.* Medical Devices % Derma Sciences, Inc.* Foundation Medicine, Inc.* iCAD, Inc.* Nanosphere, Inc.* STAAR Surgical Co.* TearLab Corp.* Retail & Restaurants % Geeknet, Inc.* Jamba, Inc.* The accompanying notes are an integral part of these financial statements. 12 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS—(Continued) % Retail & Restaurants—(Continued) % Rave Restaurant Group, Inc.* $ Tilly’s Inc.—Class A* Technology-Hardware % Applied Optoelectronics, Inc.* CEVA, Inc.* Lantronix, Inc.* Netlist, Inc.* Silicon Image, Inc.* Technology-Software & Services % Castlight Health, Inc.* Digital Turbine Inc.* I.D. Systems, Inc.* Immersion Corp.* iPass Inc.* Jiayuan.com International Ltd.—ADR^ LogMeIn, Inc.* Mitek Systems, Inc.* Numerex Corp.* Orbitz Worldwide, Inc.* Rally Software Development Corp.* Top Image Systems Ltd.*^ USA Technologies, Inc.* TOTAL COMMON STOCKS (Cost $11,632,684) The accompanying notes are an integral part of these financial statements. 13 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2015 (Unaudited) Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $1,246,163) TOTAL INVESTMENTS (Cost $12,878,847) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depository Receipt. The accompanying notes are an integral part of these financial statements. 14 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS February 28, 2015 (Unaudited) Shares Value COMMON STOCKS % Air Freight & Logistics % Union Pacific Corp. $ United Parcel Service, Inc. (UPS)—Class B Beverages % Anheuser-Busch InBev NV—ADR^ The Coca-Cola Co. Diageo plc—ADR^ Cable/Satellite TV % DIRECTV* Liberty Global plc*^ Viacom Inc. Commercial Banks % Banco Latinoamericano de Comercio Exterior SA^ Commercial Services & Supplies % AutoZone, Inc.* The Sherwin-Williams Co. Verisk Analytics, Inc.—Class A* Consumer Finance % American Express Co. MasterCard, Inc.—Class A Visa Inc.—Class A Consumer Non-Cyclical % Lorillard, Inc. Philip Morris International Inc. Food & Staples Retailing % Costco Wholesale Corp. Wal-Mart Stores, Inc. The accompanying notes are an integral part of these financial statements. 15 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS—(Continued) % Food Products % Campbell Soup Co. $ Mead Johnson Nutrition Co. Unilever NV—NY Shares—ADR^ Health Care Equipment & Supplies % C.R. Bard, Inc. DaVita HealthCare Partners Inc.* Hotels, Restaurants & Leisure % McDonald’s Corp. Insurance % Berkshire Hathaway Inc.—Class B* The Chubb Corp. Machinery % Cummins Inc. The Toro Co. WABCO Holdings Inc.* Oil, Gas & Consumable Fuels % Chevron Corp. Exxon Mobil Corp. Southwestern Energy Co.* Pharmaceuticals % Eli Lilly & Co. Gilead Sciences, Inc.* Technology-Hardware & Software % Apple Computer, Inc. The accompanying notes are an integral part of these financial statements. 16 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2015 (Unaudited) Shares Value COMMON STOCKS—(Continued) % Textiles, Apparel & Luxury Goods % Kohl’s Corp. $ Nike, Inc.—Class B TOTAL COMMON STOCKS (Cost $7,049,825) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $99,578) TOTAL INVESTMENTS (Cost $7,149,403) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 17 JACOB FUNDS INC. STATEMENTS OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Jacob Jacob Small Cap Internet Fund Growth Fund Assets: Investments, at value (cost $30,696,270 and $18,636,397, respectively) $ $ Receivable for capital shares sold Interest receivable 6 6 Receivable from Adviser — Prepaid expenses and other assets Total Assets Liabilities: Payable for securities purchased — Payable to Adviser — Payable for distribution expenses (see Note 7) Payable for capital shares repurchased 2 Accrued printing and mailing fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Capital Stock $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investment transactions ) Net unrealized appreciation on investments Total Net Assets $ $ Institutional Class(1) Net Assets $
